Savage, J.
At the trial of the respondents for breaking and entering and larceny, the state was permitted to show by oral testimony that when they were arraigned for the same offense at the preliminary examination in the municipal court, each pleaded that he was. guilty. Further, the state was permitted to introduce a copy of the record of the municipal court showing the same fact as to one of the defendants. To the rulings, admitting these pieces of evidence, the defendants excepted,
*405The defendants claim that their pleas of guilty in the lower court can properly be shown only by record, and that the copy of record introduced against one was incomplete, and hence that it was not admissible in evidence. The only imperfection we are able to discover in the copy of record is that, in the blank form of record used by the court below, the spaces for the names of witnesses ordered to recognize and the amounts of their recognizances are left blank. Whether any witnesses were ordered to recognize, or whether so much of the copy of record as relates to witnesses is superfluous, does not appear. It is immaterial in either event. The copy of record was clearly sufficient for the purpose for which it was offered.
Nor is there any foundation for the contention that oral testimony was inadmissible to show the pleas of the defendants in the municipal court. A plea of guilty in court is a confession of the crime charged in the complaint or indictment, and it may be proved like any other confession. When a person accused is asked whether he is guilty or not guilty, and answers, any one present and hearing may testify what his answer, was, whenever that answer becomes material in later judicial proceedings. It is not necessary to show it by record.
The other exception is waived.

Exceptions overruled. Judgment for the state.